                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION


THOMAS L. ADAMS,

               Petitioner,

vs.                                      Case No. 3:17-cv-46-J-39JRK

SECRETARY, DEPARTMENT
OF CORRECTIONS, et al.,

               Respondents.


                                 ORDER

                          I.   INTRODUCTION

      Petitioner Thomas L. Adams, an inmate of the Florida penal

system, initiated this case by filing a pro se Petition Under 28

U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State

Custody (Petition) (Doc. 1).1    In his petition for habeas relief,

he challenges a 2014 Clay County conviction for aggravated assault

on a law enforcement officer.2    Petitioner relies on three grounds

to challenge this conviction.




      1
       The Court will reference the page numbers assigned by the
electronic docketing system where applicable.

      2
       Petitioner is also serving time in prison for two offenses
for attempted sexual battery of victims less than twelve years of
age.   See Corrections Offender Network, Florida Department of
Corrections, available at http://www.dc.state.fl.us/AppCommon/
(last visited September 26, 2018). Petitioner is serving sentences
of twenty years in prison for those offenses. Id.
        In response, Respondents filed an Answer in Response to Order

to Show Cause (Response) (Doc. 15).3           Petitioner filed a Reply to

Respondents' Show of Cause (Doc. 16).           See Order (Doc. 4).     This

cause is ripe for review.

                               II.    CLAIMS

        The three grounds raised in the Petition are: (1) "Clay County

Sheriff's Department violated Petitioner's Fourth Amendment right

by forcing a warrantless enter [sic] into Petitioner's home denying

his right to due process"; (2) "[t]rial counsel was ineffective for

failing to exercise for cause a challenge on a juror and agreeing

to   an   individual   voir   dire   violating    the   Petitioner's   sixth

amendment right to an impartial jury and trial"; and (3) "[t]rial

counsel was ineffective for failing to object to the prosecutor's

comment on the Petitioner's right to not testify."          Petition at 4,

6, 8.

                       III.    EVIDENTIARY HEARING

        This Court is not required to hold an evidentiary hearing if

the record refutes the asserted factual allegations or otherwise

precludes habeas relief.      Schriro v. Landrigan, 550 U.S. 465, 474

(2007).     It is a petitioner's burden to establish the need for a

federal evidentiary hearing, and here, Petitioner has not met this


     3
      The Court hereinafter refers to the exhibits in the Appendix
as "Ex."   Where provided, the page numbers referenced in this
opinion are the Bates stamp numbers at the bottom of each page of
the exhibit. Otherwise, the page number on the particular document
will be referenced.

                                     - 2 -
burden.    Chavez v. Sec'y, Fla. Dep't of Corr., 647 F.3d 1057, 1060

(11th    Cir.   2011),   cert.    denied,      565   U.S.   1120   (2012).      The

pertinent facts are fully developed in this record or the record

otherwise precludes habeas relief; therefore, the Court is able to

"adequately assess [Petitioner's] claim[s] without further factual

development," Turner v. Crosby, 339 F.3d 1247, 1275 (11th Cir.

2003), cert. denied, 541 U.S. 1034 (2004), and no evidentiary

proceeding will be conducted.

                            IV.   STANDARD OF REVIEW

        The Antiterrorism and Effective Death Penalty Act (AEDPA)

governs a state prisoner's federal petition for habeas corpus. See

28   U.S.C.     §   2254;     Ledford     v.    Warden,     Ga.    Diagnostic    &

Classification Prison, 818 F.3d 600, 642 (11th Cir. 2016), cert.

denied, 137 S.Ct. 1432 (2017).          "AEDPA limits the scope of federal

habeas review of state court judgments[.]"              Pittman v. Sec'y, Fla.

Dep't of Corr., 871 F.3d 1231, 1243 (11th Cir. 2017), petition for

cert. filed, (U.S. May 18, 2018) (No. 17-9015).               This narrow scope

of review under AEDPA provides for habeas relief only if there are

extreme malfunctions, certainly not to be used as a means to

correct state court errors.             Ledford, 818 F.3d at 642 (quoting

Greene v. Fisher, 565 U.S. 34, 38 (2011)).

        Federal courts may grant habeas relief:

             only when the adjudication of a federal
             constitutional claim "on the merits in State
             court proceedings" either "resulted in a
             decision that was contrary to, or involved an

                                      - 3 -
          unreasonable    application     of,    clearly
          established Federal law, as determined by the
          Supreme Court of the United States" or
          "resulted in a decision that was based on an
          unreasonable determination of the facts in
          light of the evidence presented in the State
          court proceeding." 28 U.S.C. § 2254(d). "This
          narrow evaluation is highly deferential, for a
          state court's determination that a claim lacks
          merit precludes federal habeas relief so long
          as fairminded jurists could disagree on the
          correctness of the state court's decision."
          Morrow v. Warden, 886 F.3d 1138, 1146–47 (11th
          Cir. 2018) (alteration adopted) (internal
          quotation marks omitted) (quoting Harrington
          v. Richter, 562 U.S. 86, 101, 131 S.Ct. 770,
          178 L.Ed.2d 624 (2011)). The decision of a
          state court is "contrary to" federal law only
          if it "contradicts the United States Supreme
          Court on a settled question of law or holds
          differently than did that Court on a set of
          materially indistinguishable facts." Cummings
          v. Sec'y for Dep't of Corr., 588 F.3d 1331,
          1355 (11th Cir. 2009) (citation and internal
          quotation marks omitted). The decision of a
          state   court   "involves    an   unreasonable
          application of federal law if it identifies
          the correct governing legal principle as
          articulated by the United States Supreme
          Court, but unreasonably applies that principle
          to the facts of the petitioner's case,
          unreasonably extends the principle to a new
          context where it should not apply, or
          unreasonably refuses to extend it to a new
          context where it should apply." Id. (citation
          and internal quotation marks omitted). "The
          question ... is not whether a federal court
          believes the state court's determination was
          correct but whether that determination was
          unreasonable—a      substantially      higher
          threshold."   Id.   (citation   and   internal
          quotation marks omitted).

Wilson v. Warden, Ga. Diagnostic Prison, 898 F.3d 1314, 1321 (11th

Cir. 2018).




                              - 4 -
        "We also must presume that 'a determination of a factual issue

made by a State court [is[ correct,' and the petitioner 'ha[s] the

burden of rebutting the presumption of correctness by clear and

convincing evidence.'     28 U.S.C. § 2254(e)(1)."   Morrow v. Warden,

886 F.3d 1138, 1147 (11th Cir. 2018).           Additionally, "[t]his

presumption      of   correctness     applies   equally    to   factual

determinations made by the state trial and appellate courts." Pope

v. Sec'y for Dep't of Corr., 680 F.3d 1271, 1284 (11th Cir. 2012)

(quoting Bui v. Haley, 321 F.3d 1304, 1312 (11th Cir. 2003)), cert.

denied, 568 U.S. 1233 (2013).

        In Wilson v. Sellers, 138 S.Ct. 1188, 1194 (2018),          the

Supreme Court concluded there is a "look through" presumption in

federal habeas law, as silence implies consent.           See Kernan v.

Hinojosa, 136 S.Ct. 1603, 1605-606 (2016) (per curiam) (adopting

the presumption silence implies consent, but refusing to impose an

irrebutable presumption).      This presumption is employed when a

higher state court provides no reason for its decision; however, it

is just a presumption, not an absolute rule.      Wilson, 138 S.Ct. at

1196.     "Where there are convincing grounds to believe the silent

court had a different basis for its decision than the analysis

followed by the previous court, the federal habeas court is free,

as we have said, to find to the contrary."      Id. at 1197.

        Bearing in mind this guidance from the Supreme Court, this

Court undertakes its review of Petitioner's claims.         If the last


                                    - 5 -
state court to decide a prisoner's federal claim provides an

explanation for its merits-based decision in a reasoned opinion, "a

federal habeas court simply reviews the specific reasons given by

the   state    court   and   defers    to     those   reasons   if   they   are

reasonable."     Id. at 1192.         But, if the relevant state-court

decision on the merits is not accompanied by a reasoned opinion,

for example the decision simply states affirmed or denied, a

federal court "should 'look through' the unexplained decision to

the last related state-court decision that does provide a relevant

rationale."     Id.    At this stage, the federal court presumes the

unexplained decision adopted the same reasoning as the lower court;

however, the presumption is not irrebutable.             Id.    See Hinojosa,

136 S.Ct. at 1606 (strong evidence may refute the presumption).

Indeed, the state may rebut the presumption by showing the higher

state court relied or most likely relied on different grounds than

the lower state court, "such as alternative grounds for affirmance

that were briefed or argued to the state supreme court or obvious

in the record it reviewed."      Wilson, 138 S.Ct. at 1192.

      Although the § 2254(d) standard is difficult to meet, the

standard is meant to be difficult.            Rimmer v. Sec'y, Fla. Dep't of

Corr., 876 F.3d 1039, 1053 (11th Cir. 2017) (opining that to reach

the level of an unreasonable application of federal law, the ruling

must be objectively unreasonable, not merely wrong or even clear

error), cert. denied, 138 S.Ct. 2624 (2018).              When applying the

stringent AEDPA standard, state court decisions must be given the
                                      - 6 -
benefit of the doubt.              Trepal v. Sec'y, Fla. Dep't of Corr., 684

F.3d 1088, 1107 (11th Cir. 2012) (quotation and citations omitted),

cert. denied, 568 U.S. 1237 (2013).

                     V.    INEFFECTIVE ASSISTANCE OF COUNSEL

         In order to prevail on his Sixth Amendment claims, Petitioner

must satisfy the two-pronged test set forth in Strickland v.

Washington, 466 U.S. 668, 688 (1984), requiring that he show both

deficient performance (counsel's representation fell below an

objective standard of reasonableness) and prejudice (there is a

reasonable probability that, but for counsel's unprofessional

errors, the result of the proceeding would have been different).

A counsel's performance is deficient only if counsel's "identified

acts or omissions were outside the wide range of professionally

competent assistance."             Id. at 690.

         In   making      its   determination      as    to   whether    counsel    gave

adequate assistance, "counsel is strongly presumed to have rendered

adequate assistance and made all significant decisions in exercise

of reasonable professional judgment."                   Id. at 690.     When analyzing

a claim of ineffective assistance of counsel, "[t]he question is

whether there is any reasonable argument that counsel satisfied

Strickland's deferential standard."                     Harrington v. Richter, 562

U.S.     86,   105     (2011).       And   importantly,        with   regard   to    the

establishment of prejudice requirement, the reasonable probability

of   a    different       result    must   be   "a      probability     sufficient   to

undermine confidence in the outcome." Strickland, 466 U.S. at 694.
                                           - 7 -
Of note, some conceivable effect on the outcome does not constitute

a reasonable probability.         Id. at 693.

     Finally, in order to prevail on a claim of ineffective

assistance of counsel, both parts of the Strickland test must be

satisfied.    Bester v. Warden, Att'y Gen. of the State of Ala., 836

F.3d 1331, 1337 (11th Cir. 2016) (citing Holladay v. Haley, 209

F.3d 1243, 1248 (11th Cir. 2000)), cert. denied, 137 S.Ct. 819

(2017).   Indeed, failure to demonstrate either prong is fatal,

making it unnecessary to consider the other.           Id.

             VI.    FINDINGS OF FACT AND CONCLUSIONS OF LAW

                             A.    Ground One

     The first ground of the Petition is:           "Clay County Sheriff's

Department violated Petitioner's Fourth Amendment right by forcing

a warrantless enter [sic] into Petitioner's home denying his right

to due process[.]"      Petition at 4.       Respondents raise the issue of

exhaustion.        Response at 14.    They assert Petitioner failed to

exhaust his Fourth Amendment claim that his rights were violated by

law enforcement's warrantless entry into Petitioner's home.           Id.

     Since the question of exhaustion has been raised, this Court

must ask whether Petitioner's claims were fairly raised in the

state court proceedings:

                  Before seeking § 2254 habeas relief in
             federal court, a petitioner must exhaust all
             state court remedies available for challenging
             his conviction. See 28 U.S.C. § 2254(b), (c).
             For a federal claim to be exhausted, the
             petitioner must have "fairly presented [it] to
             the state courts." McNair v. Campbell, 416
                                     - 8 -
          F.3d 1291, 1302 (11th Cir. 2005). The Supreme
          Court has suggested that a litigant could do
          so by including in his claim before the state
          appellate court "the federal source of law on
          which he relies or a case deciding such a
          claim on federal grounds, or by simply
          labeling the claim 'federal.'" Baldwin v.
          Reese, 541 U.S. 27, 32, 124 S.Ct. 1347, 158
          L.Ed.2d 64 (2004). The Court's guidance in
          Baldwin "must be applied with common sense and
          in light of the purpose underlying the
          exhaustion requirement"—namely, giving the
          state courts "a meaningful opportunity" to
          address the federal claim. McNair, 416 F.3d at
          1302. Thus, a petitioner could not satisfy the
          exhaustion requirement merely by presenting
          the state court with "all the facts necessary
          to support the claim," or by making a
          "somewhat similar state-law claim." Kelley,
          377 F.3d at 1343–44. Rather, he must make his
          claims in a manner that provides the state
          courts   with   "the  opportunity   to   apply
          controlling legal principles to the facts
          bearing upon (his) [federal] constitutional
          claim." Id. at 1344 (quotation omitted).

Lucas v. Sec'y, Dep't of Corr., 682 F.3d 1342, 1351-52 (11th Cir.

2012), cert. denied, 568 U.S. 1104 (2013).

     The doctrine of procedural default requires the following:

               Federal habeas courts reviewing the
          constitutionality of a state prisoner's
          conviction and sentence are guided by rules
          designed to ensure that state-court judgments
          are   accorded   the  finality   and   respect
          necessary to preserve the integrity of legal
          proceedings within our system of federalism.
          These rules include the doctrine of procedural
          default, under which a federal court will not
          review the merits of claims, including
          constitutional claims, that a state court
          declined to hear because the prisoner failed
          to abide by a state procedural rule. See,
          e.g., Coleman, supra, at 747–748, 111 S.Ct.
          2546; Sykes, supra, at 84–85, 97 S.Ct. 2497. A
          state court's invocation of a procedural rule
          to deny a prisoner's claims precludes federal
                              - 9 -
          review of the claims if, among other
          requisites, the state procedural rule is a
          nonfederal ground adequate to support the
          judgment and the rule is firmly established
          and consistently followed. See, e.g., Walker
          v. Martin, 562 U.S. ––––, ––––, 131 S.Ct.
          1120, 1127–1128, 179 L.Ed.2d 62 (2011); Beard
          v. Kindler, 558 U.S. ––––, ––––, 130 S.Ct.
          612, 617–618, 175 L.Ed.2d 417 (2009). The
          doctrine barring procedurally defaulted claims
          from being heard is not without exceptions. A
          prisoner may obtain federal review of a
          defaulted claim by showing cause for the
          default and prejudice from a violation of
          federal law. See Coleman, 501 U.S., at 750,
          111 S.Ct. 2546.

Martinez v. Ryan, 566 U.S. 1, 9-10 (2012).

     The Supreme Court has imparted that a petition for writ of

habeas corpus should not be entertained unless the petitioner has

first exhausted his state court remedies. Castille v. Peoples, 489

U.S. 346, 349 (1989); Rose v. Lundy, 455 U.S. 509 (1982).        A

procedural default arises "when 'the petitioner fails to raise the

[federal] claim in state court and it is clear from state law that

any future attempts at exhaustion would be futile.'"       Owen v.

Sec'y, Dep't of Corr., 568 F.3d 894, 908 n.9 (11th Cir. 2009)

(quoting Zeigler v. Crosby, 345 F.3d 1300, 1304 (11th Cir. 2003)),

cert. denied, 558 U.S. 1151 (2010).

     There are, however, allowable exceptions to the procedural

default doctrine; "[a] prisoner may obtain federal review of a

defaulted claim by showing cause for the default and prejudice from

a violation of federal law."     Martinez, 566 U.S. at 10 (citing

Coleman v. Thompson, 501 U.S. 722, 750 (1991)).       If cause is

                               - 10 -
established, a petitioner is required to demonstrate prejudice. In

order to demonstrate prejudice, a petitioner must show "that there

is at least a reasonable probability that the result of the

proceeding   would   have    been   different     had   the    constitutional

violation    not   occurred."       Owen,   568    F.3d   at    908.     More

particularly, to demonstrate cause, a petitioner must show that

some objective factor external to the defense impeded his effort to

properly raise the claim in state court.            Wright v. Hopper, 169

F.3d 695, 703 (11th Cir.), cert. denied, 528 U.S. 934 (1999).

     Since Petitioner raises a Fourth Amendment claim in ground

one, the Court will initially ask whether the Fourth Amendment

claim is barred.     Of import, if the state affords a defendant a

full and fair opportunity to litigate the validity of a search or

seizure, "a state prisoner may not be granted federal habeas corpus

relief on the ground that evidence obtained in an unconstitutional

search or seizure was introduced at his trial."           Hearn v. Florida,

326 F. App'x 519, 521 (11th Cir. 2009) (per curiam) (quoting Stone

v. Powell, 428 U.S. 465, 494 (1976)).       The courts have interpreted

the phrase "opportunity for full and fair litigation" to mean just

that: an opportunity.4      Lawhorn v. Allen, 519 F.3d 1272, 1287 (11th

Cir. 2008) (citation omitted), cert. denied, 562 U.S. 907 (2010).



     4
        An opportunity in this context has been described as one
evidentiary hearing in the trial court and the availability of a
meaningful appeal. Bradley v. Nagle, 212 F.3d 559, 565 (11th Cir.
2000) (quotation and citation omitted), cert. denied, 531 U.S. 1128
(2001).
                              - 11 -
"Therefore, if state procedures afford the defendant in a criminal

case the opportunity to litigate whether evidence obtained in

violation of the fourth amendment should be excluded, and if that

opportunity to litigate fourth amendment issues is 'full and fair'

. . ., then Stone v. Powell precludes federal habeas corpus

consideration of those issues whether or not the defendant avails

himself of that opportunity."      Caver v. State of Ala., 577 F.2d

1188, 1193 (5th Cir. 1978) (emphasis added).5

     Ground one is not cognizable in a federal habeas corpus

proceeding because Petitioner had a full and fair opportunity to

litigate the Fourth Amendment issue in the state courts but did not

avail himself of that opportunity.    The defense could have filed a

motion to suppress in the state circuit court, but failed to do.

See Ex. A, Index, Case No. 2013-CF-000839.        If Petitioner had

availed himself of the opportunity, the trial court would have had

the occasion to review the motion, conduct an evidentiary hearing,

and make explicit findings on matters essential to the Fourth

Amendment claim.    Furthermore, Petitioner could have taken the

matter up on direct appeal to the 1st DCA.    Upon review, no Fourth

Amendment claim was raised before the trial court or on direct

appeal.   Ex. D; Ex. E; Ex. F.   Thus, review of this claim is barred

pursuant to Stone and its progeny.


     5
        In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th
Cir. 1981) (en banc), the Eleventh Circuit adopted as binding
precedent all decisions of the former Fifth Circuit handed down
prior to October 1, 1981.
                             - 12 -
     Apparently, Petitioner is contending that he exhausted this

claim by raising it in his Rule 3.850 motion.        This Court is not

convinced by this argument.        There are two prerequisites to a

federal habeas review: (1) "the applicant must have fairly apprised

the highest court of his state with the appropriate jurisdiction of

the federal rights which allegedly were violated," and (2) "the

applicant must have presented his claims in state court in a

procedurally correct manner."      Upshaw v. Singletary, 70 F.3d 576,

578-79 (11th Cir. 1995) (citations omitted).

     After a thorough review of the record before the Court, the

Court concludes Petitioner failed to properly exhaust his Fourth

Amendment claim in the state courts because he did not present the

claim in a procedurally correct manner.        Since he did not present

his Fourth Amendment claim to the state courts in a procedurally

correct   manner,   the   ground   is   also   procedurally   defaulted.

Petitioner has failed to show cause, and he does not meet the

prejudice or manifest injustice exceptions.       Although a petitioner

may obtain review of the merits of a procedurally barred claim if

he satisfies the actual innocence "gateway" established in Schlup

v. Delo, 513 U.S. 298 (1995), Petitioner has not done so.            The

gateway is meant to prevent a constitutional error at trial from

causing a miscarriage of justice and "'the conviction of one who is

actually innocent of the crime.'" Kuenzel v. Comm'r, Ala. Dep't of

Corr., 690 F.3d 1311, 1314 (11th Cir. 2012) (per curiam) (quoting

Schlup, 513 U.S. at 324), cert. denied, 569 U.S. 1004 (2013).        The
                              - 13 -
fundamental miscarriage of justice exception is only available in

extraordinary cases upon a showing of "'actual' innocence" rather

than mere "'legal' innocence."      Johnson v. Ala., 256 F.3d 1156,

1171 (11th Cir. 2001) (citations omitted), cert. denied, 535 U.S.

926 (2002).    With respect to this unexhausted ground, Petitioner

has failed to identify any fact warranting the application of the

fundamental miscarriage of justice exception.

     In    conclusion,    the   Court   finds     ground       one   barred.

Alternatively, the claim is unexhausted and procedurally defaulted.

As Petitioner has failed to establish cause and prejudice or any

factors warranting the application of the fundamental miscarriage

of justice exception to overcome the default, ground one is due to

be denied.

     In the alternative, the Court considers the claim as presented

in the fifth claim of the Rule 3.850 motion:        "In accordance with

Fla. R. Crim. Pro. Rule 3.850(a)91), the Defendant's Judgement

[sic] was entered in violation of the U.S. Constitution[.]" Ex. H

at 19.    The claim is vague, broad, and non-specific.           All of the

other claims in the Rule 3.850 motion concern allegations of

ineffective assistance of trial counsel, except for claim eight,

which contains a cumulative error claim.        Ex. H at 7-28.

     In the supporting facts for the fifth claim of the post

conviction motion, Petitioner states it became apparent after

witness testimony at trial, there had been a Fourth Amendment

violation.     Id.   at   19.   He submits      there   were    no   exigent
                                 - 14 -
circumstances justifying the forceful, unlawful entry into his

home, and he describes police brutality without adequate foundation

or reason.      Id.

      The trial court addressed the fifth claim as an insufficiency

of the evidence claim and opined:

                   Defendant argues his judgment was entered
              in   violation    of    the   United    States
              Constitution. Essentially, Defendant argues
              there was insufficient evidence for the jury
              to convict him.

                   Claims of insufficient evidence are not
              cognizable in a Rule 3.850 motion because such
              claims should have been raised on direct
              appeal. See Fla. R. Crim. P. 3.850(c) (2015)
              ("This rule does not authorize relief based on
              grounds that could have or should have been
              raised at trial and, if properly, preserved,
              on direct appeal of the judgment and
              sentence."); Smith v. State, 41 So. 3d 1037,
              1040 (Fla. 1st DCA 2010) ("Claims of
              insufficient evidence have long been held to
              be   procedurally    barred   in    collateral
              proceedings.").    Therefore the Court finds
              that Defendant is not entitled to relief on
              Ground Five.

Ex. H at 39-40.

      Thus,     the     circuit   court     found   the    claim     procedurally

defaulted. The First District Court of Appeal (1st DCA) per curiam

affirmed.      Ex. L.    The mandate issued on November 29, 2016.           Id.

      As Petitioner has failed to establish cause and prejudice or

any   factors     warranting      the     application     of   the    fundamental

miscarriage of justice exception to overcome the default, ground

one is due to be denied as procedurally barred.


                                        - 15 -
     Finally, and alternatively, the Fourth Amendment claim is due

to be denied.   As noted by Respondents, pursuant to Fla. Stat. §

39.401(1), law enforcement officers and authorized agents of the

Florida Department of Children and Family Services (DCF) effected

an emergency removal of Petitioner's grandson without Petitioner's

permission and without a court order.

               Section 39.401(1) governs the state's
          emergency removal of children who are believed
          to be in danger of child abuse. It provides in
          pertinent part:

                (1) A child may only be taken into
                custody:

                ...

                (b) By a law enforcement officer, or
                an authorized agent of the [DCF], if
                the officer or authorized agent has
                probable cause to support a finding:

                1. That the child has been abused,
                neglected, or abandoned, or is
                suffering from or is in imminent
                danger of illness or injury as a
                result   of   abuse,  neglect,  or
                abandonment[.]

          Fla. Stat. § 39.401(1).

               Consistent with § 39.401(1), DCF's policy
          is to remove a child from a parent or legal
          guardian without prior judicial authorization
          when there is probable cause to believe the
          child has been abused or is in imminent danger
          of abuse.

Doe v. Kearney, 329 F.3d 1286, 1291 (11th Cir.) (footnote omitted),

cert. denied, 540 U.S. 947 (2003).



                              - 16 -
       Kathryn   Williams,   of    DCF,   testified     that    the    DCF    staff

attorney    concluded   there     was   probable     cause    that    the    child,

Petitioner's grandson, was at risk and needed to be removed from

the home on an exigent basis.             Ex. B at 248-51.           Ms. Williams

testified that because there was an immediate concern for the

child's safety, DCF had the ability to remove the child and go to

court within 24 hours to obtain a signed court order by a judge.

Id. at 249.      Ms. Williams further attested that, in this case, a

court order was obtained within the 24-hour period following the

child's removal from the home.            Id. at 249-50.        She said, DCF

presented    "the   same   evidence"      to   the   judge,    and     the    judge

determined there was probable cause to remove the child.                     Id. at

250.    Ms. Williams also testified that DCF had reason to believe

there might be a threat of violence at the home, and DCF sought the

aid of the Clay County Sheriff's Office in removing the child from

the home.    Id. at 251.

       As expected, the officers from the Clay County Sheriff's

Office were met with violence when they confronted Petitioner and

advised him that DCF was present to remove the child from the home.

Lance Kraemer, a sergeant who was dressed in his uniform at the

time of the incident, testified that when the lieutenant handed

Petitioner his business card at the door of Petitioner's home and

advised that DCF was present and prepared to remove the child,

Petitioner became angry and said they would not be removing the

child from the home.         Ex. B at 274-75.         Petitioner then said,
                                  - 17 -
"[d]on't make me do anything violent[,]" and proceeded to reach

behind his back and pull out a pistol.   Id. at 275.   A struggle for

the gun ensued between Petitioner and the two officers, resulting

in the officers falling into the residence through the front door.

Id. at 275-76.   The struggle continued into the dining room, and

the officers eventually handcuffed Petitioner.     Id. at 278.   The

jury returned a verdict finding Petitioner guilty of aggravated

assault on a law enforcement officer and Petitioner possessed a

firearm during the commission of the crime.   Ex. C at 280; Ex. H at

45-46.

     Although "parents have a constitutionally protected liberty

interest in the care, custody and management of their children[,]"

the state also has "a profound interest in the welfare of the

child" and "may constitutionally remove children threatened with

imminent harm when it is justified by emergency circumstances."

Kearney, 329 F.3d at 1293 (citation omitted).   To do so, the state

must have probable cause to believe the child is threatened with

imminent harm, and in this case, the DCF authorities so found prior

to attempting removal of the child, although they did so without

judicial authorization, as allowed pursuant to Chapter 39.        As

noted by Respondents, "Petitioner's act of pulling a gun on the law

enforcement officers, who were properly executing their legal duty,

changed the encounter from a Chapter 39 seizure of a child into a

seizure of Petitioner due to the exigent circumstances."    Response


                              - 18 -
at 22.   As such, Petitioner's Fourth Amendment rights were not

violated.    Ground one is due to be denied.

                            B.    Ground Two

     In his second ground, Petitioner raises the following claim:

"[t]rial counsel was ineffective for failing to exercise for cause

a challenge on a juror and agreeing to an individual voir dire

violating the Petitioner's sixth amendment right to an impartial

jury and trial."    Petition at 6.    The record shows Petitioner was

represented by retained counsel, Theodore F. Zentner, Esquire. Ex.

A at 142.

     The trial court, before addressing Petitioner's claims of

ineffective   assistance   of    counsel,   set   forth   the   two-pronged

Strickland standard of review. Ex. H at 34-35. The court reviewed

Petitioner's claim that counsel was ineffective for failing to

exercise a challenge on a particular juror and failing to agree to

an individual voir dire of that juror.       Ex. H at 37.       Applying the

Strickland standard, the trial court found the claim without merit,

noting that a post conviction motion cannot be used to go behind

those representations made by the defendant to the trial court.

Id. (citation omitted). In this regard, the trial court recognized

that it may summarily reject claims that are clearly refuted by the

representations made by a defendant at trial.         Id.

     The court explained its rejection of Petitioner's claim:

                 Here, the record reflects that Defendant
            agreed to allow the challenged juror to remain
            on the jury and agreed to all the jurors
                                - 19 -
selected for his jury trial. The transcript
of the jury selection provides, in relevant
part,

     THE COURT: If you're asking me for
     extra   preemptories   [sic],   I'll
     consider that request.      Are you
     asking for extra preemptories [sic]?

     MR. ZENTNER: No – - let me just
     confer with my client.

     THE COURT: Yes, sir.

     (Attorney/Client          privileged
     communication   after     which  the
     following occurred:)

     MR. ZENTNER: Your Honor, we will
     accept Mr. Miranda.

     THE COURT: All right.     Before we
     bring the Jury back in, Mr. Adams,
     you of course have been present
     through the entire proceedings up to
     this   point.     Were   there   any
     questions - are you satisfied with
     your attorney's performance up to
     this point?

     THE DEFENDANT: Yes.

     THE COURT: Were there any questions
     that you wanted him to ask the
     jurors during that phase of the
     trial that he didn't ask?

     THE DEFENDANT: No, sir.

     THE COURT: And you've been able to
     communicate with Mr. Zentner during
     the selection process here, and you
     are in agreement with the choices
     that have been made to this point?

     THE DEFENDANT: Yes, sir.

(Ex. E at 74-75.).

                     - 20 -
                 Defendant    cannot    go   behind    his
            representations   made   before   the   Court.
            Therefore, the Court finds that Defendant has
            failed to demonstrate counsel's performance
            was deficient. Defendant is not entitled to
            relief on Ground Three.

Ex. H at 37-38.

     As noted previously, both parts of the Strickland test must be

satisfied, and the trial court found Petitioner failed to satisfy

one of the prongs of the Strickland test. Petitioner exhausted his

state court remedies by appealing the denial of his Rule 3.850

motion.   Ex. I at 366-67; Ex. J; Ex. K.       On November 3, 2016, the

1st DCA affirmed the decision of the trial court without opinion.

Ex. L.    The mandate issued on November 29, 2016.         Id.

     Pursuant to Wilson, it is assumed the 1st DCA adopted the

reasoning of the trial court in denying the Rule 3.850 motion. The

state has not attempted to rebut this presumption. Deference under

AEDPA should be given to the last adjudication on the merits

provided by the 1st DCA.

     When   considering   the   claim   of   ineffective    assistance   of

counsel, this Court must try to eliminate the distorting effects of

hindsight, as counseled to do so in Strickland, 466 U.S. at 689.

Given due consideration, the Florida court's decision is not

inconsistent with Supreme Court precedent, including Stickland and

its progeny.    The state court's adjudication of this claim is not

contrary to or an unreasonable application of Strickland, or based



                                 - 21 -
on an unreasonable determination of the facts. As such, ground two

is due to be denied.

      The   record     shows     the   following.    During    voir   dire,

Petitioner's counsel asked if any of the individuals of the venire

were "aware of any of the facts or the incident that gave rise to

these charges which occurred about 16 months ago."            Ex. A at 195-

96.   One prospective juror said he reads a lot of papers, and he

may have read about it, but he believed he saw Petitioner's

picture.    Id. at 196.    When asked by counsel if this would have an

impact on his ability to weigh the evidence and be fair and

impartial, the juror responded that he could not remember any

precise details.     Id. at 196-97.      The juror said: "I don't know if

I should say what I think I remember."          Id. at 197.    Counsel told

the prospective juror not to reveal the content, but asked him if

he remembered what he had read.          Id.   The juror said, "[i]f it's

the same case, yes."      Id.    Again, counsel asked if it would affect

his ability to be fair and impartial, and the juror responded in

the negative.    Id.      He stated he could not remember the date or

time of the article.       Id.

      Towards the conclusion of jury selection, this juror, Mr.

Ceron-Miranda, was in a position to be the alternate juror.           Ex. B

at 210.     At first, defense counsel said Mr. Ceron-Miranda was

acceptable, but then withdrew this acceptance. Id. Counsel stated

he had some concern for cause because the potential juror had

mentioned reading an article about the case.              Id. at 210-11.
                            - 22 -
Counsel explained his reason for concern, stating he feared that,

as the trial progressed, Mr. Ceron-Miranda may remember more

details,   possibly    suffer   from   confusion,    and   perhaps   exhibit

difficulty differentiating between what he read and what he heard.

Id. at 211.       The court asked whether Petitioner's counsel was

asking for the court to do an individual voir dire, and the court

asked for comment from the prosecutor. Id. The prosecutor said he

did not believe there was enough for a cause challenge, but had no

objection to individual questioning.        Id. at 212.     The court said

it did not think there was enough for a challenge for cause, but

again asked Petitioner's counsel if he was requesting an individual

voir dire.       Id.   Defense counsel said no, he did not want an

individual voir dire because Mr. Ceron-Miranda did not remember

enough at this point in the proceeding.        Id.

     Defense counsel inquired as to whether he had any more

peremptory challenges; however, he had used the last peremptory

challenge on Mr. Kleingarn.      Id. at 213.    The court asked whether

counsel wished to withdraw that challenge and use it on Ceron-

Miranda.   Id.    Defense counsel declined, and the court inquired as

to whether counsel was asking for extra peremptory challenges. Id.

at 214.    At this point, defense counsel asked to confer with his

client, and the court granted counsel leave to do so.           Id.    After

conferral, the defense accepted Mr. Ceron-Miranda.           Id.

     The record demonstrates that defense counsel exercised a

challenge for cause, but the court did not find there was enough to
                              - 23 -
support a challenge for cause.    The reasonableness of counsel's

actions are underscored by his thoughtful approach of challenging

the alternate juror for cause, considering whether to ask for

individual voir dire, contemplating whether to ask for an extra

peremptory challenge, and finally, conferring with his client

before accepting Mr. Ceron-Miranda.     The record shows defense

counsel believed individual voir dire would have been fruitless

based on Mr. Ceron-Miranda's vague memory of the article.     What

defense counsel feared was, as the trial progressed, Mr. Ceron-

Miranda's memory may improve as he heard details of the incident

from witnesses, which might cause him some confusion when he

attempted to differentiate between what he had read and what he

heard.   Although defense counsel pondered the question of whether

to ask for an extra peremptory challenge, after conferring with his

client, the defense accepted Mr. Ceron-Miranda.

     Here, counsel was not ineffective for failing to attempt to

exercise a challenge for cause, because he did try that challenge,

but the court found it lacking.     Counsel's performance was not

deficient for deciding not to ask for individual voir dire; counsel

considered this option and decided not to pursue it as the juror's

memory of the article was too hazy.    When considering whether to

ask for an extra peremptory challenge, counsel conferred with his

client and the defense decided it best to accept Mr. Ceron-Miranda

as the alternate.     The record supports the reasonableness of


                              - 24 -
counsel's   decision   and    belies   any   basis   for   an   ineffective

assistance of counsel claim.

                             C.   Ground Three

     In his final ground, Petitioner claims "[t]rial counsel was

ineffective for failing to object to the prosecutor's comment on

the Petitioner's right to not testify."        Petition at 8.     The trial

record shows the following.          During closing argument, defense

counsel argued:

            [Petitioner] had no choice. He couldn't sit
            there or stand there and debate with them:
            What have you done, you know.    Why are you
            doing this to him.   Can't we sit down over a
            cup of coffee and talk about this? Maybe we
            could work something out. Maybe there's been
            a   misunderstanding.      Probably   was   a
            misunderstanding about the violence they were
            accusing him of.

Ex. B at 399.

     Thereafter, the court allowed the state a brief rebuttal. Ex.

C at 401.     In response to the defense's closing argument, the

prosecutor said:

            Yeah, a earlier later [sic] now at trial,
            there's this mention of: Well, if he had just
            – - they had just talked to him. But what did
            he do that night?         The uncontradicted
            testimony, the only testimony is Sergeant
            Kramer and Lieutenant Burke of what the
            Defendant did. And what did the Defendant do?
            The Defendant said absolutely unequivocally:
            You're not taking the boy, It wasn't: Well,
            why are you taking the boy?      What are my
            options?   Can we talk about it?     Is there
            something else we could do? It was: You're
            not taking the boy.


                                   - 25 -
             . . . .

             Did he ask questions? Did he want to see the
             – - no. He didn't say: Can I see the court
             order. He said, "Don't make me be violent,"
             and pulled the gun. He didn't want to talk
             that night. By his own actions and his own
             words and don't now, a year later, let him
             come in and say: Well, I wanted to talk that
             night. Judge him on his actions that night.

Ex. C at 409-10 (emphasis added).

      Petitioner exhausted this ground by raising it in his post

conviction motion.     The trial court denied the Rule 3.850 motion,

and the 1st DCA affirmed per curiam.

     Defense counsel did not object to the above, highlighted

statement.     In its decision, the trial court found the comment,

taken "in the context in which it was made[,] in no way is a

comment on Defendant's right to remain silent."        Ex. H at 39.

While recognizing that commenting on a defendant's exercise of his

right to remain silent constitutes serious error, the trial court

held defense counsel was not deficient for failing to object to the

prosecutor's comment because it did not amount to a comment on

silence nor was it fairly susceptible of being interpreted as a

comment on silence.    Id.

     With respect to this claim, the trial court found Petitioner

failed to satisfy the performance prong of Strickland and denied

post conviction relief.      The 1st DCA affirmed the decision of the

trial court.     The 1st DCA did not give reasons for its summary

affirmance.     Under Wilson, this Court assumes that the 1st DCA

                                 - 26 -
adopted the reasoning of the trial court.             The state has not

attempted to rebut this presumption.          Wilson, 138 S.Ct. at 1192.

The state court did not unreasonably apply Strickland; therefore,

AEDPA deference is warranted.       The Court concludes that the state

court's adjudication of this claim is not contrary to or an

unreasonable application of Strickland, or based on an unreasonable

determination of the facts.       Petitioner is not entitled to habeas

relief on ground three.

        Accordingly, it is now

        ORDERED AND ADJUDGED:

        1.   The Petition (Doc. 1) is DENIED.

        2.   This action is DISMISSED WITH PREJUDICE.

        3.   The Clerk shall enter judgment accordingly and close this

case.

        4.   If Petitioner appeals the denial of his Petition, the

Court denies a certificate of appealability.6         Because this Court

has     determined   that   a   certificate   of   appealability   is   not



      6
      This Court should issue a certificate of appealability only
if a petitioner makes "a substantial showing of the denial of a
constitutional right."    28 U.S.C. § 2253(c)(2).     To make this
substantial showing, Petitioner "must demonstrate that reasonable
jurists would find the district court's assessment of the
constitutional claims debatable or wrong," Tennard v. Dretke, 542
U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484
(2000)), or that "the issues presented were 'adequate to deserve
encouragement to proceed further,'" Miller-El v. Cockrell, 537 U.S.
322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S. 880, 893
n.4 (1983)).    Upon due consideration, this Court will deny a
certificate of appealability.
                              - 27 -
warranted, the Clerk shall terminate from the pending motions

report any motion to proceed on appeal as a pauper that may be

filed in this case.   Such termination shall serve as a denial of

the motion.

     DONE AND ORDERED at Jacksonville, Florida, this 3rd day of

October, 2018.




sa 10/1
c:
Thomas L. Adams
Counsel of Record




                             - 28 -
